 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZENITH INSURANCE COMPANY,                        No. 1:19-cv-00217-DAD-EPG
12                       Plaintiff,
13            v.                                       ORDER REMANDING ACTION TO
                                                       STANISLAUS COUNTY SUPERIOR COURT
14    CNH INDUSTRIAL AMERICA, LLC,
                                                       (Doc. No. 8)
15                       Defendant.
16

17          On January 3, 2019, plaintiff initiated this action in Stanislaus County Superior Court.

18   (Doc. No. 1-1 at 2.) On February 14, 2019, defendant removed the action to this court. (Doc. No.

19   1 at 1.) On March 7, 2019, plaintiff moved to remand this action to state court, and indicated in

20   its motion that defendant does not oppose remand. (Doc. No. 8.) For the reasons stated below,

21   the court will grant plaintiff’s motion.

22          Based on the parties’ submissions, the court understands that this action relates to a

23   dispute over distribution of workers’ compensation benefits. (See Doc. No. 1-4 at 3.) Under 28

24   U.S.C. § 1445(c), “[a] civil action in any State court arising under the workmen’s compensation

25   laws of such State may not be removed to any district court of the United States.” Thus, “[a]s a

26   general matter, a case arising under California’s worker’s compensation laws cannot be removed

27   to this court.” Zurich Am. Ins. Co. v. Gen. Motors Corp., 242 F. Supp. 2d 736, 737 (E.D. Cal.

28   2003). There is apparently no dispute between the parties that this matter falls within § 1445(c).
                                                       1
 1        Accordingly,

 2        1.    Plaintiff’s unopposed motion to remand (Doc. No. 8) is granted;

 3        2.    This action is remanded to Stanislaus County Superior Court for all further

 4              proceedings; and

 5        3.    The Clerk of Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
       Dated:   March 8, 2019
 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
